       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 1 of 49




 1   MARC N. BERNSTEIN (SBN 145837)
     mbernstein@blgrp.com
 2   RICHARD A. DE LIBERTY (SBN 203754)
     rdeliberty@blgrp.com
 3   THE BUSINESS LITIGATION GROUP, P.C.
     150 Spear Street, Suite 800
 4   San Francisco, CA 94105
     Telephone: 415.765.6633
 5   Facsimile: 415.283.4804

 6   Attorney for Defendant and Counterclaimant
     KEN GANGBAR STUDIO INC.
 7
 8                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12
     KEVIN BARRY FINE ART ASSOCIATES,             Case No. 4:18-CV-03358-HSG (TSH)
13   a California corporation,
14
           Plaintiff,
15                                                FIRST AMENDED
16         v.                                     COUNTERCLAIMS OF KEN
                                                  GANGBAR STUDIO INC.
17   KEN GANGBAR STUDIO INC., a
18   Canadian corporation,                        DEMAND FOR JURY TRIAL

19         Defendant.                             Complaint Filed: June 6, 2018
20

21
22
23

24
25
26

27
28


     KGSI’s 1st Amended Counterclaims                               No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 2 of 49




 1    KEN GANGBAR STUDIO INC., a
      Canadian corporation,
 2

 3           Counterclaimant,
 4
             v.
 5

 6    KEVIN BARRY FINE ART ASSOCIATES,
      KEVIN A. BARRY, RICHARD
 7    MCCORMACK DESIGN D/B/A STUDIO
 8    MCCORMACK, RICHARD
      MCCORMACK, JOHN JOHNSON,
 9    CHC BAYVIEW OWNER, LLC, HOST
10    HOTELS & RESORTS, INC., GRILL
      CONCEPTS, INC., DAVIDSON HOTELS
11    & RESORTS, INC., DAVIDSON HOTEL
12    COMPANY LLC, THE SHAKOPEE
      MDEWAKANTON SIOUX
13    COMMUNITY, THE IRVINE COMPANY
14    LLC, REMINGTON HOTELS, LLC,
      MUFG UNION BANK, N.A., VSE
15    PACIFIC, INC., DEFOOR BROTHERS
16    LLC, DOES 1-20, and ABC
      CORPORATIONS 1-20,
17

18           Counterclaim Defendants.

19
20

21
22
23

24
25
26

27
28


     KGSI’s 1st Amended Counterclaims                       No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 3 of 49




 1         Defendant Ken Gangbar Studio Inc. (KGSI) amends its counterclaims against
 2   Plaintiff Kevin Barry Fine Art Associates (KBFAA) and the other counterclaim
 3   defendants, and adds new counterclaim defendants, as follows:
 4                             AMENDED COUNTERCLAIMS
 5         For over a decade and likely two, Kevin Barry, his companies, and others have
 6   run their art brokerage through a pattern of criminal copyright infringement. They
 7   target desired artworks, make counterfeit copies, and sell them, often en masse, to
 8   hotel chains, restaurants, resorts, and others. These sales are made for the
 9   counterclaim defendants’ private financial gain and commercial advantage.
10         Among the many artworks thus targeted have been the organic and
11   emotionally-resonant wall sculptures of international commercial artist Ken
12   Gangbar. (See Exhibits A - D.) Ken Gangbar Studio Inc. (KGSI) owns the copyrights
13   to these works.
14         The infringing works created by Mr. Barry, his companies, and their agents
15   were commissioned and purchased by hospitality and other venues across the
16   country, where they have been placed on public display.
17         Accordingly, KGSI now counterclaims against Mr. Barry, Kevin Barry Fine Art
18   Associates (KBFAA), and the other counterclaim defendants as follows.
19
20                                      JURISDICTION
21         1.     This counterclaim arises under the United States Copyright Act, 17
22   U.S.C. §§ 101 et seq., and the Racketeer Influenced and Corrupt Organizations Act, 18
23   U.S.C. §§ 1961 et seq. This Court has subject matter jurisdiction under 28 U.S.C.
24   §§ 1331 and 1338(a).
25         2.     The Court has personal jurisdiction over each counterclaim defendant
26   because each of them either resides in California, committed the acts described here
27   in California, or committed the acts described here purposefully in concert with
28
                                                 2
     KGSI’s 1st Amended Counterclaims                                  No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 4 of 49




 1   counterclaim defendants who live here and who have here committed the acts
 2   complained of in these counterclaims.
 3                                           VENUE
 4          3.     Venue is proper in this district for plaintiff and counterclaim defendant
 5   Kevin Barry Fine Art Associates under 28 U.S.C. § 1391(b), 1400(a), and 18 U.S.C.
 6   § 1965 because, among other grounds, a substantial part of the events or omissions
 7   giving rise to the counterclaims against it occurred here, because both it and its
 8   agents may be found here, because it transacts its affairs here, and because it chose
 9   this district in which to file its declaratory judgment complaint.
10          4.     Venue is proper in this district for counterclaim defendant Kevin Barry
11   under 28 U.S.C. § 1391(b), 1400(a), and 18 U.S.C. § 1965 because, among other
12   grounds, a substantial part of the events or omissions giving rise to the counterclaims
13   against him occurred here, because both he and his agents may be found here,
14   because he transacts his affairs here, and because he did not timely object to venue in
15   response to the original counterclaim in this action, and has thus waived a venue
16   challenge.
17          5.     Venue is proper in this district for counterclaim defendants John
18   Johnston, Richard McCormack Design d/b/a Studio McCormack (Studio
19   McCormack), and Richard McCormack, an individual, because on information and
20   belief they transact their affairs here, because they may be found here, and because
21   they did not timely object to venue in response to the original counterclaim in this
22   action, and have thus waived a venue challenge.
23          6.     Venue is proper in the district for the remaining counterclaim
24   defendants under 28 U.S.C. 1400(a), because they or their agents may be found here
25   by virtue of their contacts within this district, in furtherance of the infringements
26   alleged here, with KBFAA, Kevin Barry, and the agents of each of them here,
27   including KBFAA’s San Francisco division, Kevin Barry Fine Art of San Francisco,
28   and its San Francisco-based personnel.
                                                  3
     KGSI’s 1st Amended Counterclaims                                     No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 5 of 49




 1                            INTRADISTRICT ASSIGNMENT
 2         7.     This action has been assigned to the Oakland Division.

 3                                         PARTIES
 4         A.     The Counterclaimant

 5         8.     Ken Gangbar Studio Inc. (KGSI) is an Ontario corporation located in
 6   Toronto, Canada.
 7         B.     The Barry and McCormack Counterclaim Defendants

 8         9.     Kevin Barry Fine Art Associates (KBFAA) is a California Corporation
 9   with offices in Santa Monica, California.
10         10.    Kevin Barry is an individual who lives in Agoura Hills, California.
11         11.    Richard McCormack Design d/b/a Studio McCormack (Studio
12   McCormack) is a California Corporation with offices in Costa Mesa, California.
13         12.    Richard McCormack is an individual who, on information and belief,
14   lives in Costa Mesa, California.
15         13.    John Johnson is an individual who lives in Indianapolis, Indiana.
16         14.    This counterclaim will refer to these counterclaim defendants as the
17   Barry and McCormack Counterclaim Defendants.
18         C.     The Commissioning Counterclaim Defendants
19         15.    Host Hotels & Resorts, Inc. (Host Hotels), formerly named in this action
20   as ABC Corporation 1, is a Maryland Corporation.
21         16.    CHC Bayview Owner, LLC (CHC Bayview), formerly named in this
22   action as ABC Corporation 2, is a Delaware limited liability company with
23   headquarters in Newport Beach, California.
24         17.    Grill Concepts, Inc., formerly named in this action as ABC
25   Corporation 3, is a California Corporation.
26         18.    Davidson Hotels & Resorts, Inc. (Davidson Inc.), formerly named in
27   this action as ABC Corporation 4, is a corporation headquartered in Atlanta, Georgia
28   whose chartering state is currently unknown to KGSI.
                                                   4
     KGSI’s 1st Amended Counterclaims                                No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 6 of 49




 1         19.    Davidson Hotel Company, LLC (Davidson LLC), formerly named in
 2   this action as ABC Corporation 5, is a Delaware limited liability company
 3   headquartered in Atlanta, Georgia.
 4         20.    The Shakopee Mdewakanton Sioux Community (SMSC), formerly
 5   named in this action as ABC Corporation 6, is a federally-recognized Native
 6   American tribe located in Minnesota, including southwest of Minneapolis and Saint
 7   Paul, Minnesota.
 8         21.    The Irvine Company LLC (Irvine), formerly named in this action as
 9   ABC Corporation 7, is a Delaware Limited Liability Company headquartered in
10   Newport Beach, California.
11         22.    Remington Hotels, LLC (Remington), formerly named in this action as
12   ABC Corporation 8, is a Delaware Limited Liability Company with headquarters in
13   Dallas, Texas.
14         23.    MUFG Union Bank, N.A. (Union Bank), formerly named in this action
15   as ABC Corporation 9, and previously known as Union Bank of California, N.A., is a
16   nationally-chartered U.S. bank once headquartered in San Francisco and with major
17   banking and administrative operations in San Francisco and Northern California.
18         24.    VSE Pacific, Inc. (VSE), formerly named in this action as ABC
19   Corporation 10, is a Florida corporation registered with the California Secretary of
20   State to do business in California, and with headquarters in Orlando, Florida.
21         25.    DeFoor Brothers LLC (DeFoor), formerly named in this action as ABC
22   Corporation 11, is a Tennessee Limited Liability Company with headquarters in
23   Chattanooga, Tennessee.
24         26.    This counterclaim will refer to these newly-added counterclaim
25   defendants, those formerly named as ABC Corporations 1-11, as the Commissioning
26   Counterclaim Defendants.
27
28
                                                 5
     KGSI’s 1st Amended Counterclaims                                  No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 7 of 49




 1          D.     Doe and ABC Counterclaim Defendants

 2          27.    Does 1-20 are individuals whose names and identities KGSI does not

 3   presently know, but who, on information and belief, committed or facilitated the
 4   copyright infringement and other acts or omissions alleged below. KGSI will add the
 5   names and identities of these Doe defendants when it learns them.
 6          28.    ABC Corporations 12-20 are business entities or unincorporated
 7   associations, whose names, states of organization or incorporation, and entity types
 8   KGSI does not presently know, but which, on information and belief, committed or
 9   facilitated the copyright infringement and other acts or omissions alleged below.
10   KGSI will add the names and identities of these business entities or unincorporated
11   associations when it learns them.
12                                GENERAL ALLEGATIONS
13          E.     Infringement by the Barry and McCormack
                   Counterclaim Defendants
14
            29.    Kenneth L. Gangbar is an internationally-known commercial artist who
15
     specializes in sculptural and installation artwork that has an affecting, organic feel.
16
     Often using ceramics, Mr. Gangbar’s work is inspired by the intricate, cyclical
17
     patterns of nature. Galleries of his work can be found at www.kengangbar.com.
18
     Color reproductions of copyrighted works whose infringement is alleged here (the
19
     Copyrighted Works) are attached as Exhibits A, B, C, and D.
20
            30.    Mr. Gangbar’s works have been commissioned by clients all over the
21
     world, from Kuala Lumpur to Doha, from Sydney to Mumbai, and from to Paris to
22
     Palo Alto. They appear in some of the world’s most prestigious hotels and
23
     restaurants, including the Four Seasons Hotel in Hong Kong, the Nobu Restaurant in
24
     Doha, Qatar, and the Fairmont Hotel in Singapore. Mr. Gangbar’s work also appears
25
     on the walls of a prominent aviation hangar at the San Diego International Airport,
26
     and in one of the world’s largest cruise ships, Norwegian Joy.
27
28
                                                  6
     KGSI’s 1st Amended Counterclaims                                    No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 8 of 49




 1         31.    The copyrights to all of Mr. Gangbar’s original artworks have been
 2   assigned to counterclaimant Ken Gangbar Studio Inc.
 3         32.    On August 13, 2013, KBFAA sales agent Andrew Swarthout emailed
 4   Mr. Gangbar, attaching photographs of a pair of Mr. Gangbar’s wall sculptures,
 5   including one entitled, Star. The image of Star that Mr. Swarthout attached to this
 6   August 2013 email accompanies this pleading as Exhibit E.
 7         33.    Mr. Swarthout said his “customer is looking to commission something
 8   similar to the attached piece,” and asked Mr. Gangbar to quote a price to create such
 9   a work. Mr. Gangbar responded with the requested quote.
10         34.    But Mr. Gangbar did not hear back from Mr. Swarthout. In the months
11   that followed, Mr. Gangbar sent Mr. Swarthout follow-up e-mails, in November 2013
12   and again in January 2014, asking about the status of the project. Mr. Swarthout
13   responded noncommittally, stating he did not know the project’s status, and
14   purporting to be seeking information from the customer.
15         35.    Ultimately the correspondence with Mr. Swarthout ended.
16   Mr. Gangbar assumed the project never came to fruition.
17         36.    What Mr. Gangbar did not know then, but has since learned, is that
18   Mr. Swarthout, his colleagues, and his company used an alternative, and unlawful,
19   means of securing and selling Mr. Gangbar’s work. In the months and years
20   following Mr. Swarthout’s request for a price quote—and for all KGSI knows also in
21   the months and years before then—Mr. Swarthout, Mr. Barry, Kevin Barry Fine Art
22   Associates, John Johnson, and others by-passed Mr. Gangbar altogether, creating,
23   marketing, and selling their own, unauthorized, copies of Mr. Gangbar’s works.
24   These counterfeit copies were sold to purchasers across the United States.
25         37.    Mr. Gangbar does not currently know the complete list of infringing
26   copies of his works. But the Barry and McCormack Counterclaim Defendants made
27   and sold infringing copies at least to The Ritz Prime Seafood restaurant in Newport
28   Beach, California; The Bayview Marriott in Newport Beach, California; The Franklin
                                                7
     KGSI’s 1st Amended Counterclaims                                 No. 4:18-cv-03358-HSG
       Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 9 of 49




 1   Marriott in Franklin, Tennessee; the JW Marriott at the Mall of America in
 2   Minneapolis, Minnesota; the Villas at Playa Vista – Sausalito apartments in Playa
 3   Vista, California; the Crowne Plaza Annapolis hotel in Annapolis, Maryland; a Union
 4   Bank branch in Tempe, Arizona; the Westin Nanea Ocean Villas Resort on Maui in
 5   Hawaii; and the Westin Chattanooga hotel in Chattanooga, Tennessee. All of these
 6   infringing copies were then put on public display by the purchasers. The Ritz Prime
 7   Seafood restaurant has since been sold. But it benefited for at least a year from the
 8   public display of its infringing artwork.
 9          38.    The work placed on The Ritz Prime Seafood wall was selected for
10   placement there by counterclaim defendants Rick McCormack and his interior design
11   company, Studio McCormack. Mr. McCormack had circulated a copy of one of
12   Mr. Gangbar’s copyrighted works, with Mr. Gangbar’s name visible on the circulated
13   photograph, to several art dealers, seeking bids to commission a copy of the work.
14   Kevin Barry and KBFAA responded with the low bid, and were given the job.
15          39.    Until late January 2017, Mr. Gangbar had no idea that KBFAA,
16   Mr. Barry, or anyone else was illegally copying, displaying, or selling his artwork.
17   Then, in late January 2017, Mr. Gangbar received a promotional e-mail from KBFAA,
18   spotlighting a number of “art solutions” it had created for its hospitality customers.
19   Included among these were photographs of the copy of Mr. Gangbar’s work at The
20   Ritz Prime Seafood Restaurant.
21          40.    Upon Mr. Gangbar’s discovery of this infringing copy, he began
22   searching online for other infringing images. He turned up three other infringing
23   works on websites owned or maintained by KBFAA. Mr. Gangbar later learned of a
24   total of at least nine infringing copies of his artwork sold by Kevin Barry, KBFAA,
25   and, on information and belief, other counterclaim defendants, both named and to-
26   be-named.
27          41.    Exhibit F is an example of an infringing sculptural work created and
28   sold without authorization by, among others, counterclaim defendants Kevin Barry
                                                 8
     KGSI’s 1st Amended Counterclaims                                  No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 10 of 49




 1   and KBFAA. On information and belief, this is a photograph of a wall sculpture they
 2   sold to the Bayview Marriott in Newport Beach, California, and that they installed in
 3   the lobby and reception area of that hotel. This sculpture infringes at least KGSI’s
 4   copyright registration for the work, Star. Images of Star appear in Exhibit B.
 5           42.     Counterclaim defendant John Johnson designed all of the infringing
 6   artworks identified in this counterclaim, and hand crafted and installed most of
 7   them.
 8           43.     In addition to selling infringing physical replicas of Mr. Gangbar’s
 9   copyrighted sculptural artworks, counterclaim defendants Kevin Barry, KBFAA, and
10   potentially others created two-dimensional artists’ renderings showing infringing
11   copies of Mr. Gangbar’s work superimposed into photographs of the customers’
12   proposed installation sites. These infringing artists’ renderings were then used to
13   support sales of infringing sculptures. In addition, in at least one instance and likely
14   others, the artists’ renderings were uploaded to the Internet and used by a KBFAA
15   customer, a hotel, to market itself for guest bookings. In the screenshot and closeup
16   detail attached as Exhibit G, the Westin Nanea Ocean Villas resort on Maui displays a
17   picture of the hotel’s dining area featuring an infringing copy of at least
18   Mr. Gangbar’s registered work, Swish. A button on the web page encourages
19   travelers to “Book Now.” (Id.) Photographs of Mr. Gangbar’s work, Swish, appear
20   in Exhibit A.
21           F.      Infringement by The Commissioning Counterclaim
                     Defendants
22
             44.     Commissioning Counterclaim defendants (1) Host Hotels, (2) CHC
23
     Bayview, (3) Grill Concepts, (4) Davidson Inc. and Davidson LLC, (5) SMSC,
24
     (6) Irvine, (7) Remington, (8) Union Bank, (9) VSE, and (10) DeFoor infringed one or
25
     more of the Copyrighted Works by doing at least the following: selecting,
26
     commissioning, purchasing, and installing for public display the infringing artworks
27
     found, respectively, at (1) the Bayview Marriott in Newport Beach, California; (2) the
28
                                                   9
     KGSI’s 1st Amended Counterclaims                                    No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 11 of 49




 1   Ritz Prime Seafood restaurant in Newport Beach, California; (3) the Franklin Marriott
 2   in Franklin, Tennessee; (4) the JW Marriott at the Mall of America in Minneapolis,
 3   Minnesota; (5) the Villas at Playa Vista – Sausalito apartments in Playa Vista,
 4   California; (6) the Crowne Plaza Annapolis hotel in Annapolis, Maryland; (7) a Union
 5   Bank branch in Tempe, Arizona; (8) the Westin Nanea Ocean Villas Resort on Maui
 6   in Hawaii, and, in the case of the artist’s rendering of Swish described above, on a
 7   webpage marketing the resort; and (9) the Westin Chattanooga hotel in Chattanooga,
 8   Tennessee.
 9          G.      Pattern of Past Willful Copyright Infringement
10          45.     The many above instances of willful copyright infringement were not
11   KBFAA’s or Mr. Barry’s first. Their past is filled with strikingly similar incidents,
12   stretching back close to two decades, if not further. Mr. Barry or his agents approach
13   artists or their representatives, seeking to buy the right to mass-produce and sell their
14   work. The artists or representatives either decline, or else quote a price Mr. Barry or
15   his agent find too steep. Mr. Barry or the agent then simply copy and sell the work
16   anyway.
17          46.     Below is a partial list of such episodes of willful copyright infringement
18   for commercial advantage and private financial gain.
19                  1.     Brennie Brackett
20          47.     Brennie Brackett is an accomplished Northern California pastel artist.
21   Sometime before 2008, Mr. Barry purchased a high-quality, limited-edition print,
22   called a “giclée,” of each of three of Ms. Brackett’s still lifes: Falling Into Place, Winter’s
23   Velvet, and Great Expectations. Mr. Barry asked Ms. Brackett’s art broker whether he
24   could mass-produce inexpensive, lower-quality copies of these works. Unbeknownst
25   to the broker, Mr. Barry had by then already promised the prints to Hilton Hotels
26   Corporation, which wanted large quantities of them for its Homewood Suites chain
27   of extended-stay hotels. Ms. Brackett’s original giclées sold for $475 - $500 each.
28   Barry offered $5 per print. Ms. Brackett’s broker told Mr. Barry in no uncertain terms
                                                    10
     KGSI’s 1st Amended Counterclaims                                        No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 12 of 49




 1   that Ms. Brackett would not be interested in selling Mr. Barry the rights to mass-
 2   produce and sell her artwork.
 3          48.    Mr. Barry then copied and sold the prints anyway. In 2006, he hired a
 4   printing company to create images of the prints. At Mr. Barry’s direction, the printer
 5   hired an artist to photoshop very minor changes to each work. Mr. Barry then
 6   ordered 1,144 infringing copies. He sold 934 of them to Hilton, filling out the sales
 7   paperwork with fictitious artists’ names, including “Smith” and “Johnson.” When
 8   Ms. Brackett discovered the infringement and, through counsel, confronted
 9   Mr. Barry about what he had done, he ordered the remaining 210 infringing copies
10   destroyed. By then, nearly 1,000 inferior-quality prints of Ms. Brackett’s paintings
11   hung on the walls of Homewood Suites hotel rooms across the United States.
12   Attached to this counterclaim as Exhibit H are images of two of Ms. Brackett’s
13   original works, Falling Into Place and Great Expectations, placed side-by-side with the
14   photoshopped copies KBFAA and Mr. Barry mass-produced and sold to Hilton.
15                 2.     Woodward Payne
16          49.    Around the same time KBFAA and Mr. Barry illegally copied and sold
17   Brennie Brackett’s artworks, they and their co-conspirators also altered, copied, and
18   commercialized the work of Northern California artist Woodward Payne. Once
19   again, Mr. Barry, KBFAA, and their agents began by purchasing a still-life of
20   Mr. Payne’s. The print was then given or sold to Hilton for placement on the wall of
21   a model hotel room offered for sale to Homewood Suites franchisees. Only after
22   Hilton had selected the print did Mr. Barry and his company seek permission to
23   reproduce and sell copies of it. When that permission was denied, Mr. Barry and
24   KBFAA simply hired an artist to create a substantially similar copy. Exhibit I to this
25   counterclaim is a comparison of two of Mr. Payne’s original artworks to the
26   infringing copy offered for sale in the Homewood Suites model hotel room.
27
28
                                                 11
     KGSI’s 1st Amended Counterclaims                                   No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 13 of 49




 1                  3.    Victoria Ryan; Kevin Barry’s Confession

 2          50.     Victoria Ryan is longtime painter. She works in soft pastels, oils, and

 3   other media. In 2006 or 2007, Mr. Barry, KBFAA, and others working at their behest
 4   purchased giclée prints of Ms. Ryan’s work. In the summer of 2007, Mr. Barry called
 5   Ms. Ryan and asked whether he could sell offset prints of certain of her artworks,
 6   including a work entitled Early Dawn. Ms. Ryan said no. She said she was interested
 7   only in selling high-quality giclées of her work, not inferior-quality offset prints.
 8   Some months later, in January 2008, Mr. Barry again pressed Ms. Ryan for
 9   permission to resell her artwork as offset prints. He offered her $5 a print. Ms. Ryan
10   again declined. Mr. Barry continued to press her, saying he was working with Hilton
11   Hotels’ Homewood Suites division, and that Hilton had already chosen the three
12   pieces he had shown them. Mr. Barry said the Hilton buyers had already made up
13   their minds.
14          51.     With Mr. Barry speaking as though Hilton had already purchased
15   Ms. Ryan’s artworks, Ms. Ryan began to search on the Internet. There she found
16   Homewood Suites web pages featuring Early Dawn. She also saw model hotel rooms
17   offered to Homewood Suites franchisees featuring artworks she recognized as
18   altered versions of the work of Brennie Brackett and Woodward Payne. When in
19   February 2008 Mr. Barry again called Ms. Ryan to press her to sell him her work, she
20   confronted him about her discovery. Mr. Barry readily admitted his unauthorized
21   use of Ms. Brackett’s, Mr. Payne’s, and Ms. Ryan’s prints. He also admitted his
22   subtle alteration of Ms. Brackett’s and Mr. Payne’s prints before selling them to
23   Hilton. But he denied altering Ms. Ryan’s works before offering them to Hilton: “I
24   did it [altering the works] to Brennie and I did it to Woody [Woodward Payne], but I
25   didn’t do it to you.” When Ms. Ryan told Mr. Barry his actions were wrong, he
26   readily agreed: “I know, I know it was wrong.” Mr. Barry said he “had no choice,”
27   that his “back was against the wall.” He said the hotel approval process was a
28   lengthy one and it was already underway. He said the artists whose works he had
                                                  12
     KGSI’s 1st Amended Counterclaims                                    No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 14 of 49




 1   used in the process had all refused him permission to sell their work. Mr. Barry
 2   suggested his use of unauthorized copies of artists’ works was vindicated by his
 3   success closing sales. “It’s business,” he said.
 4          52.    Ms. Ryan’s work, Early Dawn, was, as noted, among those on public
 5   display, without permission, on the Homewood Suites web pages. In addition, KGSI
 6   is informed and believes and on that basis alleges that Mr. Barry and KBFAA made
 7   other infringing copies and sales of Victoria Ryan’s copyrighted artwork.
 8                 4.     Carol Bergman

 9          53.    In or around 2006, Mr. Barry and KBFAA were unable to conclude
10   negotiations to buy the works of an artist named Carol Bergman. Mr. Barry
11   commissioned another artist to create altered copies of the works. He then sold over
12   500 of the infringing copies to Hilton for its Doubletree Hotel in Bethesda, Maryland.
13                 5.     Kaoru Mansour
14          54.    Around that same time, Mr. Barry, KBFAA, and their agents sold the
15   work of prominent Los-Angeles-area artist Kaoru Mansour for use in Hollywood
16   television productions. Mr. Barry had previously been specifically warned, in
17   person, by Ms. Mansour’s exclusive agent for television and movie work, not to sell
18   Ms. Mansour’s art for this purpose. Stunned to see the work appear on television,
19   Ms. Mansour and her agent investigated and learned that Mr. Barry had sold the
20   work for resale to a television production company. Invoices for the work bore a
21   false name: “Koury,” the name of a prominent Bay-Area artist. Ms. Mansour was
22   paid a cash settlement.
23                 6.     Antonio Dojer

24          55.    In 2002, Mr. Barry commissioned an artist to paint a virtually-identical
25   copy of a work by artist Antonio Dojer, then made and sold 188 copies. Mr. Dojer’s
26   exclusive agent happened upon one of the paintings on a chance visit to the
27   Huntington Beach Hyatt Hotel, where the work was prominently displayed. When
28   confronted with a demand letter from the agent, Mr. Barry paid a cash settlement.
                                                  13
     KGSI’s 1st Amended Counterclaims                                  No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 15 of 49




 1          H.     Vicarious Liability, Agency, Aiding and Abetting

 2          56.    On information and belief, in committing the acts or omissions alleged

 3   in this counterclaim, each counterclaim defendant conspired with, aided and abetted,
 4   or acted in concert with each other, and each acted as the agent of each other. Under
 5   principles of respondeat superior, employer counterclaim defendants are liable for the
 6   acts and omissions of their employees.
 7
 8                                  FIRST COUNTERCLAIM
 9                    (Copyright Infringement — Against All Defendants)
10          57.    KGSI incorporates the prior paragraphs of this counterclaim as though
11   fully set forth here.
12          58.    KGSI is the sole registered owner of all right, title, and interest in the
13   Copyrighted Works, which comprise Swish, U.S. Copyright Registration No. VA 2-
14   072-663, Star, U.S. Copyright Registration No. VA 2-072-662, Palomar, U.S.
15   Copyright Registration No. VA 2-090-607, and Fin Wave, U.S. Copyright Registration
16   No. VA 2-072-661. Copies of these copyright registrations are attached as Exhibit J.
17          59.    By, among other things, duplicating, distributing, publicly displaying,
18   and/or creating derivative works of the Copyrighted Works, the counterclaim
19   defendants, and each of them, directly infringed KGSI’s copyrights, in violation of
20   the copyright laws of the United States, including 17 U.S.C. section 101 et seq.
21          60.    The counterclaim defendants have also contributorily and/or
22   vicariously infringed KGSI’s copyrights in the Copyrighted Works.
23          61.    For example, by selling sculptural installations they knew to be
24   infringing to hotels and other public spaces, Kevin Barry and KBFAA committed
25   contributory infringement for the resulting public displays of these works. And by
26   commissioning the reproduction and distribution of copies of some all of the
27   Copyrighted Works, the Commissioning Counterclaim Defendants committed
28   contributory and/or vicarious infringement of those Works.
                                                  14
     KGSI’s 1st Amended Counterclaims                                     No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 16 of 49




 1          62.    As another example, Richard McCormack and his company, Studio
 2   McCormack, vicariously infringed KGSI copyrights. They had the right and the
 3   ability to supervise and control the selection of artwork to be purchased and placed
 4   at The Ritz Prime Seafood. They selected an infringing copy of Mr. Gangbar’s work.
 5   And they financially benefitted from the sale.
 6          63.    At least the Barry and McCormack Counterclaim Defendants’ acts of
 7   direct, vicarious, and contributory infringement were intentional, willful, and
 8   malicious, and performed with knowledge that the works they or others were
 9   copying, selling, publicly displaying, or creating derivative works of were
10   copyrighted works whose copyright they did not own and for which they lacked
11   authorization to act as they acted, all in reckless disregard of KGSI’s rights.
12          64.    The natural, probable, proximate, and foreseeable result of
13   counterclaim defendants’ wrongful conduct was to damage KGSI, and to secure
14   profits for themselves.
15          65.    KGSI is entitled to disgorge these profits, and to recover its actual
16   damages, all in an amount to be determined at trial. KGSI is also entitled to a
17   permanent injunction prohibiting continuing or future infringement of his rights,
18   and/or ordering the destruction of infringing works.
19                                SECOND COUNTERCLAIM
20                  (Civil RICO — Against KBFAA and Kevin Barry Only)
21          66.    KGSI incorporates the prior paragraphs of this counterclaim as though
22   fully set forth here.
23          67.    On information and belief, Kevin Barry Fine Art Associates operates in
24   close association with affiliated entities owned or controlled by Kevin Barry (the
25   KBFAA Entities). The KBFAA Entities include, on information and belief, Kevin
26   Barry Fine Art Associates of Nevada, Inc. and Kevin Barry Fine Art – San Francisco.
27          68.     Each KBFAA Entity is an “enterprise” engaged in “interstate
28   commerce,” and affecting interstate commerce, as those terms are defined and used
                                                  15
     KGSI’s 1st Amended Counterclaims                                    No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 17 of 49




 1   in 18 U.S.C. sections 1961(4) and 1962(c). For example, infringing artwork has been
 2   marketed and sold by these entities to hotels and restaurants across the U.S.
 3          69.    Alternatively, there is a broader enterprise (the Broader Enterprise) that
 4   consists of an association-in-fact of members who have functioned for years as a
 5   continuing unit for the common purpose of achieving the activities described in this
 6   counterclaim, including obtaining commercial advantage and private financial gain
 7   via willful copyright infringement. The Broader Enterprise includes at least Kevin
 8   Barry, KBFAA, and other entities and individuals working with them.
 9          70.    The Broader Enterprise is an “enterprise” engaged in “interstate
10   commerce,” and its activities affect interstate commerce, as those terms are defined
11   and used in 18 U.S.C. sections 1961(4) and 1962(c). For example, infringing artwork
12   has been marketed and sold by the Broader Enterprise to hotels and restaurants
13   across the U.S.
14          71.    Through the conduct described above, including willful copyright
15   infringement of KGSI’s works for purposes of commercial advantage and private
16   financial gain, and reproduction and distribution during a 180-day period of multiple
17   copyrighted works with a total retail value of over $1,000, individual and entity
18   counterclaim defendants who are employed by or associated with one or more of the
19   KBFAA Entities conspired to, and did, conduct or participate in the conduct of the
20   affairs of the KBFAA Entities with which they are associated, or by whom they are
21   employed, through a pattern of racketeering activity, all in violation of 18 U.S.C.
22   sections 1962(c) and (d).
23          72.    In addition or in the alternative, through the conduct described above,
24   including willful copyright infringement of KGSI’s works for purposes of
25   commercial advantage and private financial gain, and reproduction and distribution
26   during a 180-day period of multiple copyrighted works with a total retail value of
27   over $1,000, individual or entity counterclaim defendants who are employed by or
28   associated with the Broader Enterprise conspired to, and did, conduct or participate
                                                 16
     KGSI’s 1st Amended Counterclaims                                   No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 18 of 49




 1   in the conduct of the affairs of the Broader Enterprise through a pattern of
 2   racketeering activity, all in violation of 18 U.S.C. sections 1962(c) and (d).
 3          73.    KGSI has suffered injury directly and foreseeably by reason of the
 4   counterclaimants’ violations of 18 U.S.C. § 1962, in an amount to be determined at
 5   trial. KGSI is entitled to compensation for these damages, and for treble damages
 6   and costs of suit, including reasonable attorneys’ fees, all under 18 U.S.C. § 1964(c).
 7
 8                                      PRAYER FOR RELIEF
 9          KGSI prays for judgment against the counterclaim defendants, and each of
10   them, jointly and severally, as follows:
11                 a. for copyright damages, including KGSI’s actual damages and the
12                     counterclaim defendants’ profits;
13                 b. for treble damages against Kevin Barry and KBFAA under 18 U.S.C.
14                     § 1964(c)
15                 c. for KGSI’s costs and attorneys’ fees against Kevin Barry and
16                     KBFAA, including under 18 U.S.C. § 1964(c);
17                 d. for pre- and post-judgment interest on all awards for which they are
18                     available;
19                 e. for permanent injunctive relief prohibiting all counterclaim
20                     defendants, their officers, agents, successors, and assigns, and all
21                     persons acting in concert with them, from further acts of direct or
22                     indirect copyright infringement;
23                 f. for an order against Kevin Barry and KBFAA under 18 U.S.C.
24                     § 1964(a) requiring Kevin Barry, and any other counterclaim
25                     defendant found to have conducted or participated in the conduct
26                     of an enterprise’s affairs through a pattern of racketeering activity,
27                     to divest him- or herself of any interest, direct or indirect, in such
28                     enterprise; and ordering that any such person further be prohibited
                                                   17
     KGSI’s 1st Amended Counterclaims                                     No. 4:18-cv-03358-HSG
      Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 19 of 49




 1                    from engaging in art brokerage or dealership, permanently or for a
 2                    period of years; and ordering the dissolution or reorganization of
 3                    any such enterprise, making due provision for the rights of innocent
 4                    persons;
 5                g. for an order requiring the destruction of the infringing works;
 6                h. for punitive damages against Kevin Barry and KBFAA; and
 7                i. for such other relief as the Court deems just and proper.
 8

 9                               DEMAND FOR JURY TRIAL
10         KGSI demands a jury trial on all issues qualifying for one.
11

12   RESPECTFULLY SUBMITTED,
13
14   DATED: January 24, 2020                THE BUSINESS LITIGATION GROUP, P.C.
15
16                                          By:         /s/Marc N. Bernstein_ _
                                                          Marc N. Bernstein
17

18                                          Attorneys for Defendant & Counterclaimant
                                            KEN GANGBAR STUDIO INC.
19
20

21
22
23

24
25
26

27
28
                                                  18
     KGSI’s 1st Amended Counterclaims                                    No. 4:18-cv-03358-HSG
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 20 of 49




              Exh. A
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 21 of 49

                             Swish
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 22 of 49




              Exh. B
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 23 of 49

                              Star
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 24 of 49




              Exh. C
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 25 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 26 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 27 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 28 of 49




              Exh. D
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 29 of 49

                            Fin Wave
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 30 of 49




              Exh. E
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 31 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 32 of 49




              Exh. F
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 33 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 34 of 49




              Exh. G
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 35 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 36 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 37 of 49




              Exh. H
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 38 of 49




  Brennie Brackett Originals and KBFAA Version of Falling Into Place:




  Brennie Brackett Originals and KBFAA Version of Great Expectations:
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 39 of 49




              Exh. I
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 40 of 49




       Woodward Payne Originals and KBFAA Versions of Aerial




  Spring Aerial I                           Homewood Suites rendition




  Spring Aerial II
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 41 of 49




              Exh. J
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 42 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 43 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 44 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 45 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 46 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 47 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 48 of 49
Case 4:18-cv-03358-HSG Document 116 Filed 01/24/20 Page 49 of 49
